Citation Nr: 0707038	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
cervical spine.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for stomach ulcers.

6.  Entitlement to service connection for broken teeth.

7.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

8.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. M.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
January 1993.  He served in Southwest Asia from June 30 to 
October 18, 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office.  In 
September 2005, the veteran and his witness, J. M., testified 
before the undersigned at a personal hearing conducted at the 
RO.

In November 1999, the RO had denied entitlement to service 
connection for PTSD, as well as the other issues noted on the 
title page.  In February 2000, he submitted a notice of 
disagreement with this decision, appealing all the claims, 
including PTSD.  In July 2004, the veteran submitted a 
statement in which he requested to reopen his claim for 
service connection for PTSD.  In October 2004, the RO issued 
a decision which found that he had not presented sufficient 
new and material evidence to reopen the claim for service 
connection for PTSD.  In March 2005, the RO sent the veteran 
and his representative a statement of the case (SOC) which 
denied the claim for service connection on a direct basis, 
without requiring new and material evidence.  Because the 
veteran had submitted a timely notice of disagreement with 
this issue, the RO properly addressed this issue on a de novo 
basis in the March 2005 SOC.  Therefore, the issue is as 
characterized on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that there is a VCAA response 
dated May 2006 in the file, on which the veteran had 
indicated that he had no further evidence to submit in 
support of his claims.  This suggests that the veteran was 
provided with a VCAA notice.  However, the Board has not been 
able to locate this notice in the claims folder.  The RO must 
provide a copy of this notice for inclusion in the claims 
folder.  If the notice cannot be located, the veteran and his 
representative must be sent another VCAA notice.

The veteran also submitted additional evidence after the 
issuance of the SOC.  He did not waive RO consideration of 
this evidence prior to its being sent to the Board.  This 
case must be returned to the RO so that the evidence can be 
considered and a supplemental statement of the case (SSOC) 
issued for any claims that remain denied.  

As to the PTSD issue, the Board notes that no attempt has 
been made to verify the veteran's alleged stressors.  It is 
determined that the U.S. Army and Joint Services Records 
Research Center (JSRRC) should be contacted and requested to 
attempt verification of the veteran's reported in-service 
stressors.

The record indicates that the veteran had left knee 
complaints in service in July and August 1992; a recent MRI 
showed a ligament tear of the left knee.  He also had left 
foot complaints in December 1992 after dropping a machine gun 
on the foot.  In May 1992, he made complaints concerning his 
right shoulder, as well as left shoulder complaints and a 
neck strain in October 1992.  The Board finds that an 
orthopedic examination is required to ascertain whether any 
current complaints concerning the left knee, neck, shoulders, 
and left foot are related to these in-service complaints.  
Finally, the Board believes that an examination of the skin 
is necessary in order to determine if he has a diagnosed skin 
disease or whether he has an undiagnosed disorder related to 
his Persian Gulf service.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability ratings or effective dates for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that disability ratings and 
effective dates for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  A copy of the VCAA notice to which the 
veteran responded in May 2006 must be 
associated with the claims folder.  If 
this notification letter cannot be 
located, another VCAA notice must be sent 
to the veteran and his representative, 
with an opportunity to respond permitted.  
This notice must also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Contact the U.S. Army and Joint 
Services Records Research Center, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315-3802 and request that 
they attempt to verify whether the 
veteran's alleged stressor that he had 
been a member of a clean-up crew that had 
had to recover Marine vehicles and remove 
dead bodies from bomb sites or his claimed 
stressor that his unit was daily fired 
upon is consistent with his military 
specialty of heavy-wheeled vehicle 
mechanic with the 543rd Supply Company 
stationed in Saudi Arabia from June 30 to 
October 18, 1991.

3.  Afford the veteran a complete VA 
orthopedic examination of the left knee, 
neck, shoulders, and left foot.  After 
reviewing the entire claims folder, to 
include the service medical records, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
that any current disabilities are 
etiologically related to any injuries of 
the left knee, neck, shoulders, and left 
foot noted in the service medical records.  
The examiner must indicate in the 
examination report that the entire claims 
folder was reviewed.  All special studies 
deemed necessary to render the requested 
opinions must be performed.  A complete 
rationale for all opinions expressed must 
be provided.

4.  Afford the veteran a complete VA 
dermatological examination.  The entire 
claims folder, to include the service 
medical records, must be reviewed in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  The examiner must render an 
opinion as to whether the veteran has a 
diagnosed skin disorder; if no diagnosis 
can be made, it must be indicated whether 
the veteran has an undiagnosed skin 
disorder related to his Persian Gulf 
service.  All special studies deemed 
necessary must be conducted.  A complete 
rationale for all opinions expressed must 
be provided.

5.  Once the above-requested development 
has been completed, the veteran's claims 
must be readjudicated.  If any of the 
claims remain denied, the veteran and his 
representative must be provided a SSOC and 
an opportunity to respond.  The case must 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


